Citation Nr: 1236209	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  This claim is under the jurisdiction of the RO in Detroit, Michigan. 

The Veteran testified at a July 2009 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded this claim in September 2009 and September 2011 for further development.  The Veteran's representative has submitted an August 2012 letter on his behalf expressing his wish to withdraw this appeal. 


FINDING OF FACT

An August 2012 letter bearing the Veteran's name and claim number and submitted by his representative states that the Veteran wishes to withdraw this appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service representative has submitted an August 2012 letter on his behalf stating that the Veteran wished to withdraw his appeal of service connection for Meniere's disease.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

As of August 2012, when the Veteran's appeal withdrawal was received by the Board, the Board had not yet issued a final decision on this case.  The Veteran's request for a withdrawal is in writing, includes his claim number, and clearly expresses his desire to withdraw the current appeal.  Therefore, the Veteran's withdrawal of this appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on this claim is not appropriate and the Veteran's appeal should be dismissed.  Id.   


ORDER

Entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected diabetes mellitus, type II, is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


